Title: To Thomas Jefferson from Sylvester Roberts, 5 August 1807
From: Roberts, Sylvester
To: Jefferson, Thomas


                        
                            Mr. President Jefferson,
                            
                            Philadelphia, August 5, 1807.
                        
                        I write to you, Sir, for the purpose of requesting permission of being entered a Cadet
                            at West Point, on Hudson’s River, on my producing proper credentials of my capability, honesty, sobriety, and industry.
                            These are the only recommendations I am possessed of. I have not a number of wealthy and influential relations to obtain
                            this favor for me but am obliged to depend entirely upon my own merits.
                        It will be necessary that I should inform you by this letter what business I have followed and the persons of
                            whom I shall obtain the recommendations from, provided you think you will grant me the favor requested, when they are
                            produced.
                        I am a printer by profession. I conducted a paper at Hudson, state of New-York, entitled the Republican Fountain. (Doubtless you received it, as I sent it to you by the order of Edward P.
                            Livingston, Esq. of Clermont.) I was obliged to discontinue it after the late election in New-York. I then proceeded to
                            this place, Philadelphia, expecting to obtain business to my satisfaction as flattering prospects were presented. But
                            meeting with disappointments I am determined not to continue here provided I can obtain the situation in contemplation. I
                            have ever had a predilection for West Point, to be instructed in military tactics. But on the other hand I have heretofore
                            considered that my country would continue to slumber in peace, and that there would be no occasion for soldiers for a
                            number of years to come. But since my arrival in Philadelphia, which was the 20th. of June, my opinion is altered, as the
                            late British outrages have been committed since the before mentioned time. I would therefore wish to return to my native
                            state and devote my life to the service of my country. My age is twenty-one years and eight months.
                        I shall obtain valid recommendations from Judge Wilson, Edward P. Livingston and if necessary of Chancellor
                            Livingston, all of Clermont, and if requisite of the late Governor Lewis, to authenticate my qualifications, which I have
                            stated.
                        Always attached to the principles of republicanism and your administration, I hope, sir, not to be denied a
                            favor which rich men’s sons have obtained, who are not qualified by nature, and who spend their days in indolence, their
                            nights in dissipation and their lives in inactivity. I have ever considered the sublime prospect of the mountains which
                            environ West Point and amidst which one of the finest rivers in the United States bends it course, as a place peculiarly
                            suited for study and meditation. After performing the duties of the day a field of investigation presents which way so ever
                            the eye may turn. Probably yet this military school may produce another Washington or an Archymides.
                        Pleas, sir, to let information be sent to me as soon as convenient whether I can be admitted or not.
                        Pardon me if I have not applied to the proper person as I know not but that I ought to have applied to the
                            secretary at war, or of the Commandant at West Point. I was informed the Commander in chief of the U.S. was the proper
                            person, therefore I have had the boldness to write to you. 
                  Your most humble and obedient servant,
                        
                            Sylvester Roberts.
                        
                        
                            N.B. I should be happy to obtain an answer within a week, from the date of this letter, as I shall
                                suspend my business a short time in hopes of ataining this situation.
                        
                        
                            S. R.
                        
                    